IN THE SUPREME COURT OF THE STATE OF DELAWARE


  CHRISTOPHER R. RIGGINS,               §
                                        §
          Defendant Below,              §   No. 79, 2018
          Appellant,                    §
                                        §   Court Below: Superior Court
          v.                            §   of the State of Delaware
                                        §
  STATE OF DELAWARE,                    §   Cr. ID No. 1706008671 (N)
                                        §
          Plaintiff Below,              §
          Appellee.                     §

                         Submitted: October 17, 2018
                         Decided:   October 31, 2018

Before STRINE, Chief Justice; VALIHURA, and SEITZ, Justices.

                                 ORDER

      This 31st day of October, 2018, after careful consideration of the

parties’ briefs and the record on appeal, we find it evident that the final

judgment of the Superior Court should be affirmed on the basis of and for the

reasons stated in its December 7, 2017 opinion.        We do not reach the

applicability of the community caretaker doctrine.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice